Mr. Justice Heydeneeldt
delivered tbe opinion of tbe Court.
Mr. Cb, J. Murray concurred.
Upon tbe trial below, one of tbe jurors, on examination as to bis competency, answered tbat be considered bimself a resident of Sbasta County, although be bad been living in Contra Costa (tbe county of tbe trial) for tbe past five weeks. He was sworn, notwithstanding tbe objection of tbe defendants.
Tbe statute of this State requires tbe juror to be an elector of tbe county for which be is summoned, and be cannot be an elector unless be is a resident.
Residence depends upon intention as well as fact, [176] and mere * inhabitancy for a short period, against tbe intention of acquiring a domicil, would not make a resident within tbe meaning of tbe law, so as to constitute an elector. Tbe juror should have been excluded from serving, and for tbe error in admitting him, tbe judgment is reversed, and tbe cause remanded.